FILED
                              UNITED STATES DISTRICT COURT                                   AUG 2 5 :~m
                              FOR THE DISTRICT OF COLUMBIA                            Clerk, U.S. District & Bankruptcy
                                                                                     Courts for the District of Columbia


                                              )
Antonio Colbert,                              )
                                              )
       Plaintiff,                             )
                                              )
               v.                             )
                                              )
                                                       Civil Action No.        10 1438
District Government                           )
Employees Federal Credit Union,               )
                                              )
       Defendant.                             )
                                              )


                                   MEMORANDUM OPINION

       This matter is before the Court on plaintiff s pro se complaint and application to proceed

in forma pauperis. The Court will grant plaintiffs application and dismiss the complaint for lack

of subject matter jurisdiction.

       The subject matter jurisdiction of the federal district courts is limited and is set forth

generally at 28 U.S.c. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available

only when a "federal question" is presented or the parties are of diverse citizenship and the

amount in controversy exceeds $75,000. A party seeking relief in the district court must at least

plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a). Failure to

plead such facts warrants dismissal of the action. See Fed. R. Civ. P. 12(h)(3).

        Plaintiff, a District of Columbia resident, sues a D.C.-based credit union because its

ATM allegedly "short changed" him by giving him $160.00 of the $300.00 he allegedly

withdrew. Plaintiff seeks $10,000 in damages. The complaint neither presents a federal question

nor provides a basis for diversity jurisdiction because the parties are not of diverse citizenship
and the amount in controversy is well below the jurisdictional minimum. Plaintiff s recourse

lies, if at all, in the Superior Court of the District of Columbia. A separate Order of dismissal

accompanies this Memorandum Opinion.




Date: August   I~   ,2010




                                                2